          Case 1:12-cv-00456-DAR Document 234 Filed 12/17/18 Page 1 of 6



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
JOHN N. XEREAS                            )
                                          )
      Plaintiff,                          )
                                          )  Case No. 12-456
v.                                        )
                                          )
MARJORIE A. HEISS, et al.,                )
                                          )
      Defendants                          )
_________________________________________ )



                           DEFENDANTS’ POST TRIAL MOTION
                       TO ALTER OR AMEND THE JURY’S JUDGMENT


        Defendants Marjorie Heiss, Geoffrey Dawson and Penn Social LLC (“Defendants”) file

this post trial motion pursuant to Fed.R.Civ.P. 59(e) to alter or amend the jury’s verdict. First,

the jury’s award of $106,000 as compensatory damages has no basis in the evidence and was not

argued by Plaintiff. The damages for breach of contract argued by the plaintiff totaled $45,000

according to his amended pre-trial order (ecf 213). The jury’s award of compensatory damages

for the breach of contract claim should be revised to the $45,000 Plaintiff argued for and

identified in his pre-trial order.1 In addition, the jury’s award of plaintiff’s attorney’s fees is

clearly improper, as it lacks any statutory or contractual basis and again was not requested,

argued or supported by any admissible evidence submitted by Plaintiff. The jury is not entitled

in a standard breach of contract action to award attorney’s fees as compensatory damages

without some basis in law or contract for doing so. The jury’s award should be amended to

exclude any award of attorney’s fees.

1
 This Motion is subject to the court’s ruling on Defendants’ Motion for Judgment as a Matter of Law under Rule
50(b), filed concurrently.
         Case 1:12-cv-00456-DAR Document 234 Filed 12/17/18 Page 2 of 6



       LEGAL STANDARD FOR A MOTION TO ALTER OR AMEND JUDGMENT


       A Rule 59(e) motion to amend or alter a judgment may be granted if there is an

“intervening change of controlling law, the availability of new evidence, or the need to correct a

clear error or prevent manifest injustice.” Firestone v. Firestone, 76 F.3d 1205, 1208

(D.C.Cir.1996) (per curiam), citing Nat’l Trust for Historic Pres. v. Dep’t of State, 834 F.Supp.

453, 455 (D.D.C.1993), aff’d in part and rev’d in part on other grounds sub nom, Sheridan

Kalorama Historical Ass’n v. Christopher, 49 F.3d 750 (D.C.Cir.1995). The court has

considerable discretion in ruling on a Rule 59(e) motion. See Firestone v. Firestone, 76 F.3d

1205, 1208 (D.C.Cir.1996) (per curiam ). In addition, “[a] Rule 59(e) motion to reconsider is not

simply an opportunity to reargue facts and theories upon which a court has already ruled,” New

York v. United States, 880 F.Supp. 37, 38 (D.D.C.1995), nor is it a vehicle for presenting theories

or arguments that could have been advanced earlier. See W.C. & A.N. Miller Companies, 173

F.R.D. at 3.


                                           ARGUMENT

       1.      The Court Should Alter or Amend the Jury’s Determinations as to Breach of
               Contract Damages To Avoid a Clear Error or Prevent Manifest Injustice.

       The Court has already recognized that the jury awarded Plaintiff damages for his breach

of contract claims to which he was not entitled as a matter of law, including damages from

breach in excess of his claimed and itemized damages stated in his amended pre-trial order, as

well as attorney’s fees that find no basis in law or contract. See Minute Order dated November

26, 2018 (entry of judgment would provide relief “to which [Plaintiff] simply is not entitled”).

Thus, the jury’s award should be altered or amended to conform to the factual and legal bases of

Plaintiff’s claims in order to prevent a clear error or prevent manifest injustice.


                                                  2
         Case 1:12-cv-00456-DAR Document 234 Filed 12/17/18 Page 3 of 6



       Relying on Plaintiff’s own filings, even the $45,000 amount was never listed as a breach

of contract damage. In his second amended pre-trial statement (ecf 213), plaintiff listed an

amount of $45,000 as “guaranteed payments still owed to Plaintiff for services as GM of the

LLC,” explaining that these damages were the difference between his promised guaranteed

payment of $72,000 and the $26,000 he actually received. Declaration of William O’Neil

(Amend) (“O’Neil Dec. (Amend)”), Ex. 1 (Plaintiff’s Amended Pre-Trial Order (ecf 213), at 18-

19).2 The explanatory text, however, does not include this amount in sub-section E. that lists

breach of contract damages. Instead, the $45,000 is identified in sub-section B. under the

heading “Compensation as General Manager.” Id. at 19-20. Breach of contract damages in sub-

section E. are identified as those amounts described in sub-section A. (all of which were

excluded from evidence) and sub-section H., which does not exist. Id. at 21.


       Plaintiff’s breach of contract based on alleged breaches of the Amended Operating

Agreement was the only issue presented to the jury. They awarded $106,000 in compensation

for the breach of contract, and there is no evidence in the record supporting such a damage

figure. While Defendants dispute the disclosure, calculation and basis of the $45,000 figure,

Plaintiff should be limited to an award of the damages sought in the pre-trial order. See, e.g.

Comenos v. Viacon Inter., Inc., 882 F.Supp. 667, 680 (E.D. Mich. 1995) (plaintiff in breach of

contract action cannot pursue damages for amounts not included in the pre-trial order). Here that

correct amount is zero (see discussion of pre-trial order identified damages above), but in no

event could it be more that $45,000.


2
 A simple subtraction yields a result of $46,000. The pre-trial order also labels the
compensation as “guaranteed payments” and no evidence to support that was submitted at trial,
as the term does not appear in the contract Plaintiff claims was breached. Similarly, Plaintiff
offered no evidence at trial of when he started or ended his work pursuant to the compensation
agreement to allow actual computation of unpaid salary.
                                                 3
         Case 1:12-cv-00456-DAR Document 234 Filed 12/17/18 Page 4 of 6



       There is no basis to allow an award of extra-contractual damages. Under District of

Columbia law, punitive or non-contractual damages are not allowed for a breach of contract

claim unless the conduct at issue rises to the level of a tort. See, e.g., Dean v. Walker 876

F.Supp.2d 10 (D.D.C. 2012) (punitive damages are not allowed in a pure breach of contract

claim, citing Caston v. Butler, 718 F.Supp.2d 87, 89 (D.D.C.2010)); Sere v. Group

Hospitalization Inc., 443 A.2d 33, 37 (D.C.1982) (“[w]here the basis of the complaint is, as here,

a breach of contract, punitive damages will not lie, even if it is proved that the breach was

willful, wanton or malicious”). No evidence supporting a punitive damages ruling was presented

to the jury and they made no finding of facts that could be the basis for a punitive damages

award or an award of any damages in excess of the compensatory damages sought by Plaintiff.

Plaintiff’s effort to claim tort damages were rejected by the Court when the Court entered

judgment in favor of Defendants on plaintiff’s claims of breach of the duty of good faith and

intentional infliction of emotional distress. The jury’s verdict should be altered to an award of

either zero or at most $45,000 as stated in Plaintiff’s pre-trial itemization of damages rather than

$106,000 to avoid a clear error of law.


       2.      The Jury’s Award of Plaintiff’s Attorney’s Fees is Not Supported by Statute
               or Contract and Must be Stricken

       As part of their compensatory damage award, the jury also awarded Plaintiff’s attorney’s

fees as damages for breach of contract, but such an award is contrary to clearly established D.C.

law and cannot stand. Under D.C. law, the “American Rule” applies and the parties are not

entitled to an award of attorney’s fees for a breach of contract claim absent a statutory or

contractual basis. See, e.g. Nugent v. Unum Life Ins. Co. of America, 752 F. Supp. 2d 46

(D.D.C. 2010), citing Estate of Raleigh v. Mitchell, 947 A.2d 464, 473 (D.C. 2008); Continental

Ins. Co. v. Lynham, 293 A.2d 481, 483 (D.C.1972) (“It is the rule in the District of Columbia

                                                 4
         Case 1:12-cv-00456-DAR Document 234 Filed 12/17/18 Page 5 of 6



that, absent a contract or statutory provision or a showing that the defendant’s conduct was

willfully and oppressively fraudulent, attorney’s fees are not generally allowed as damages or

costs.”). Here, Plaintiff did not assert any contractual or statutory right to attorney’s fees.

Plaintiff similarly did not present any evidence to the jury of any contractual or statutory basis

for such a claim. Nor did Plaintiff present any evidence to the jury to support his claim for

attorney fees. The Court even admonished the Plaintiff that it was not to argue for attorney’s

fees because there was no evidentiary basis for doing so in the record. O’Neil Dec. (Amend), at

Ex. 2 (Tr. at 1009:19-20) (“Under no circumstances may plaintiff argue that [attorney] fees are

recoverable”).


       In just this situation, where a jury is given a special verdict form and writes in “attorney’s

fees” as an element of the compensatory damages awarded, a court in this district rejected the

jury’s effort to add attorney’s fees and deleted any such amount from the judgment entered.

Gabriel v. Fernando, 695 F. Supp. 600, 601-602 (D.D.C. 1988) (deleting the award of

unspecified attorney’s fees because plaintiff’s attorney fees may not be considered by the jury in

setting compensatory damages.) The jury’s effort in this case to award attorney’s fees as an

element of Plaintiff’s compensatory damages violates D.C. law and must be altered by striking

such an award to avoid clear error and manifest injustice


                                          CONCLUSION

       For these reasons stated herein, Defendants’ motion to alter or amend the jury’s award

should be granted.



                                                       _/s/______________________
                                                       William T. O’Neil
                                                       Bar No. 426107

                                                   5
        Case 1:12-cv-00456-DAR Document 234 Filed 12/17/18 Page 6 of 6



                                                     THE O’NEIL GROUP LLC
                                                     1629 K Street, N.W.
                                                     Washington, DC 20006
                                                     Telephone (202) 684-7140
                                                     Facsimile ((202) 517-9179
                                                     woneil@oneilgroupllc.com



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above was served on December 17,

2018, by ecf and email to counsel of record noted below:


                      W. Todd Miller, Esq.
                      Baker & Miller PLLC
                      2401 Pennsylvania Ave, NW
                      Suite 300
                      Washington, D.C. 20037
                      Attorney for John Xereas

                      Tony C. Richa, Esq.
                      Richa Law Group, P.C.
                      4800 Hampden Lane
                      Suite 200
                      Bethesda, MD 20814
                      Attorney for John Xereas


                                                     _/s/__________________
                                                     William T. O’Neil




                                                 6
